446 F.3d 963
Sandra PADILLA; Victor Sanchez; Rosa Andrade, Plaintiffs-Appellants,v.Rosalyn LEVER, in her official capacity as Registrar of Voters, Orange County Registration and Elections Department; Suzanne Slupsky, in her official capacity as Assistant Registrar of Voters, Orange County Registration and Elections Department, Defendants-Appellees, andVivian Martinez, Defendant.
No. 03-56259.
United States Court of Appeals, Ninth Circuit.
April 28, 2006.

Thomas A. Saenz, Esq., Steven J. Reyes, Esq., Mexican American Legal Defense & Educational Fund (MALDEF) Voting Rights Attorney, Los Angeles, CA, for Plaintiffs-Appellants.
Benjamin P. de Mayo, Esq., Wendy J. Phillips, Esq., Orange County Counsel's Office, Hall of Administration, Santa Ana, CA, for Defendants-Appellees.
Michael Strumwasser, Esq., Strumwasser & Woocher, Santa Monica, CA, for Defendant.
Before MARY M. SCHROEDER, Chief Judge.

ORDER

1
A majority of the en banc court has voted to withdraw the opinion of the three judge panel.


2
IT IS SO ORDERED.